DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7, 10-18, 20, 33-41, 43, 46-47 and 49 are canceled. Therefore, claims 1-6, 8, 9, 19, 21-32, 42, 44, 45, 48 and 50-53 are currently pending in this Application. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-6, 8, 9, 19, 21-32, 42, 44 and 45, drawn to a method of decreasing cellular toxicity caused by DRPs using Type 1 PRMT inhibitor, classified in CPC A61K 31/40; 31/4155; 31/4545; 31/428; 45/06.
II.	Claims 48 and 50-53, drawn to a method of use of treating C9ORF72-linked ALS or C9ORF72-linked FTD using Type 1 PRMT inhibitor, classified in CPC A61K 31/40; 31/4155; 31/4545; 31/428; 45/06.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are to two different methods of use using different types of Type 1 PRMT inhibitors.  The inventions can be shown to be distinct if the process for using the product as claimed can be practiced with another materially different product.  In the instant case, the process for using the product as claimed can be practiced with another materially different product such as products described in US Patent No. 9,365,527 B2.
Lack of restriction would impose a serious burden on the Examiner. Thus, based on the abovementioned rationale, the restriction as set forth in the instant application is 
Additionally, the level of skill in the art is not such that one invention would be obvious over the other invention (Group), i.e. they are patentable over each other. Chemical structures, which are similar, are presumed to function similarly, whereas chemical structures that are not similar are not presumed to function similarly. The rebuttable presumption, that similar chemical structures behave similarly, may be overcome by scientific reasoning or evidence showing that the structure of the prior art would not have been expected to function as the structure of the claimed invention.  Note that in accordance with the holding of Application of Papesch, 50 CCPA 1084, 315 F.2d 381,137 USPQ 43 (CCPA 1963) and In re Lalu, 223 USPQ 1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures are either not structurally similar, or the prior art fails to suggest a function of a claimed compound would have been expected from a similar structure. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 Upon election of an invention (i.e., Group I or II), election of a single species of Type 1 PRMT inhibitor is further required, for example: compounds depicted in claims 21 or 48. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
	Applicant is reminded that upon the cancellation of claims to a non-elected
invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Telephone Restriction Attempt
A telephone call was made, to request an oral election to the above restriction requirement, but did not result in an election been made.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED, phone number is (571) 272-0705.  The examiner can normally be reached on M-F 7:00AM – 3:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/Kamal A Saeed/
Primary Examiner, Art Unit 1626